PER CURIAM
The New Bethlehem Missionary Baptist Church ("New Bethlehem") filed a petition for damages against respondents, Church Mutual Insurance Company ("Church Mutual"); a claims adjuster for Church Mutual, Alan Snorton ("Snorton"); and Cass Commercial Bank ("Cass Commercial"). New Bethlehem entered into a settlement agreement and release with Cass Commercial prior to trial, which was enforced by the trial court. Pursuant to the settlement, the trial court entered a dismissal, with *734prejudice, in favor of Cass Commercial with regards to New Bethlehem's petition for damages. New Bethlehem's petition for damages against Church Mutual and Snorton was tried and the jury returned a verdict in favor of Church Mutual and Snorton. New Bethlehem appeals from the trial court's dismissal, with prejudice, and its judgment, following a jury trial. Cass Commercial requests this Court order New Bethlehem to pay attorney's fees on appeal pursuant to Local Rule 400. Accordingly, we grant Cass Commercial's request for attorney's fees on appeal in the amount of $10,000.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).